 248DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Manufacturing Company,Inc. and RobertImel and District No. 173 of the International Asso-ciation of Machinists and Aerospace Workers, AFL,CIO. Cases 25-CA-4033 and 25-CA-4054April 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn September 21, 1971, Trial Examiner Harold X.Summers issuedthe attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions 2 and to adopt hisrecommended Order except as modified herein.The Trial Examiner found that Respondent violat-ed Section 8(a)(3) in discharging employee Paul Crus-er. Cruserwas aunion activist and was discharged onNovember 18, 1970,some2 1/2 months after the sec-ond election in which the Union was defeated. TheTrial Examiner, conceding that Cruser's work habitsconstituted an adequate cause for his discharge,found that theywerenot thereal reason.Cruser had long been active for the Union and hadlong been indifferent to company policies about ex-cessive talkingand wandering away from one's ma-1The Respondent has excepted to certaincredibilityfindingsmade by theTrial Examiner It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrectStandardDry Wall Products, Inc.,91 NLRB 544, enfd 188 F.2d362 (C A.3).We have carefully examined the record and find no basis forreversing his findingsWe do,however,hereby correct an inadvertent errorof the TrialExaminer.The record shows that it was Plant Manager Blasdel,not Plant Superintend-ent Voris,who interrogated employee Walters and threatenedhim with thewithdrawal of certain personal privileges if the Union came in.2 TheTrial Examiner found that one of Respondent's supervisors statedto a group of employees that if the Union camein, "everything that we hadup to now,vacations,holiday pay,hourly rate,would all be taken back fromscratch and we would have to start all over again."He also found that about2 months later the plant manager told an employee"that if the Union gotin we wouldn't necessarily start our bargaining from where we were at then,we would start from scratch with working conditions, hourlyrates and fringebenefits." Considering the similarity of these statements and also consid-ering related coercive conduct engaged in by the plant manager and othersupervisors,we agree with the Examinerthat bothstatements regardingbargaining"from scratch"earned the implication of reprisal for selecting theUnion.chine. This attitude had been tolerated to some extent,but Cruser and other employees had received verbalwarnings about it. Cruser received a written warningin July 1970. Early in August, the plant manager,while talking to another employee about the Union'sorganizational campaign, told him that, after the elec-tion Cruser would be gone-"that they could alwaysfind a reason to get rid of him." Cruser, meanwhile,continued to provide the Company with reason to getrid of him, as he received another written warning, a3-day suspension, and further verbal warnings up tothe day before his discharge.The Trial Examiner concluded that Cruser hadbeen singled out for discipline because of his unionactivity.We think the preponderance of the evidenceis to the contrary.Cruser's union activities were known to Respon-dent for over a year prior to his discharge. During thisperiod, as acknowledged by the Trial Examiner, Re-spondent had ample cause to discharge him. There isno dispute with the legitimacy of the complaints Re-spondent had over Cruser's excessive talking andwandering away from his machine. These complaintsresulted in repeated verbal warnings, written warn-ings, a 3-day disciplinary suspension, and further ver-bal warnings while Cruser continued on the companypayroll. All the while the Company knew he was ac-tivelypromotingtheUnion'scause.TheRespondent's forbearance in discharging Cruser untilhe disregarded even the final verbal warnings, morethan 2 months after the Union's second organization-al campaign culminated in a representation election,hardly indicates that it was Cruser's union activitythat caused his discharge, notwithstanding the threatby the plant manager, who was not shown to haveparticipated in the decision to discharge him.Instead, the record shows that Respondent becameincreasingly concerned over employees' work habitswhich were hurting its production efforts. It repeated-ly attempted to impress its employees with the serious-nessof this problem.Unlike other employees,Cruser's response to all this was to disregard it. Forthat he was discharged, and for that we hold he wasproperly discharged, and hereby dismiss the 8(a)(3)allegations of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner, as modified below, andhereby orders that Respondent, American Manufac-turing Company, Inc., its officers, agents, successors,and assigns, shall with respect to its operation atGreensburg, Indiana, take the action set forth in the196 NLRB No. 41 AMERICAN MFG. CO, INC.Trial Examiner's recommendedOrder,as so mod-ified:1.Delete paragraphs1(b), 2(a), 2(b), 2(c), and 2(d)of the Trial Examiner's recommendedOrder and re-number the remaining paragraphsaccordingly.2. Substitutethe attached Appendix for the TrialExaminer'sAppendix.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT dominateor interferewith, orcontributesupport to, the Shop Committee ofAmerican ManufacturingCompany, Inc., or anysuccessorthereto.WE WILL NOT ask any employee about his orany otheremployees'feelings towardany unionor about thereasons for such feelings;WE WILLNOT offeror promiseany employeebenefits if hewill drophis interest in a union or threaten himwith reprisal if a union should become our em-ployees' bargaining agent;and WE WILL NOT askany employeeto persuadeother employees to beagainst or to vote against a union,or cause anyemployer todistribute antiunionbadges to otheremployees.WE WILL NOT in any othermanner interferewith,restrain,or coerceour employees in theexercise of their right to organize;to form, join,or assist a labor organization;to bargain collec-tively througha bargainingagent chosen bythemselves;to engage in other concertedactivi-ties for thepurpose of collectivebargaining orother mutualaid or protection; or to refrain fromany such activities, except to the extentthat theright to refrain is limitedby the lawfulenforce-ment of alawful union-securityclause.AMERICAN MANUFACTURINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-249ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONHAROLD X.SUMMERS, Trial Examiner:In this proceeding,the General Counsel of the NationalLaborRelations Board(hereinafter called the General Counsel and the Board, re-spectively)issued a complaint'alleging that AmericanManufacturingCompany,Inc. (herein,Respondent), hadengaged in and was engaging in unfair laborpractices with-in the meaning of Section 8(a)(1) and(3) of the NationalLaborRelationsAct (the Act).The answer to the complaint,as amended at the hearing,admitted some of its allegationsand denied others;in effect,it denied the commission of anyunfair labor practices.Pursuant to notice,a hearing washeld before me at Greensburg, Indiana, on March 30 and31, 1971; all parties were afforded full opportunity to calland examine and to cross-examine witnesses,to argue oral-ly, and thereafter to submit briefs.The matter involves questions of (1) whether Respondent,in connection with a so-called Shop Committee,dominatedor interfered with the formation or administration of a labororganization or contributed financial or other support to it,(2)whether Respondent discharged an employee, PaulCruser, and thereafter refused to reinstate him, because hejoined or assisted a union,campaigned against the ShopCommittee,and engaged in other union and concerted ac-tivities for the purpose of collective bargaining and mutualaid and protection,and (3)whether Respondent, throughvarious agents,otherwise interfered with,restrained, orcoerced employees in their exercise of self-organizationalrights guaranteedby the Act.Upon the entire record in the case,including my evalua-tion of the witnesses based upon my observation of theirdemeanor,Imake the following:FINDINGS OF FACTIJURISDICTIONRespondent is a Washington corporation whose homeoffice is located at Tacoma,Washington.It is engaged in themanufacture,sale, and distribution of lifting hoists and re-lated products,in the course of which operation it maintainsan office and manufacturing plant at Greensburg,Indiana,the facility involved herein.During the 12 months precedingthe issuance of the instant complaint,Respondent shippedfinished products manufactured at its Greensburg facility,valued at in excess of $50,000, to points outside the State ofIndiana;and, during the same period,itpurchased andcaused to be delivered to its Greensburg facility,directlyfrom points outside the State of Indiana,goods and mate-rialsvaluedat in excessof $50,000.Respondent is an employer engaged in commerce withinthe meaningof the Act.IILABOR ORGANIZATIONSThe chargingpartyin Case 25-CA-4054,District Lodge'The complaint was issued on January29, 1971.The unfair labor practicecharge initiating the proceeding-that numbered25-CA-4033-was filed onNovember 25, 1970, and the unfairlaborpractice charge numbered 25-CA-4054was filed on December10, 1970. 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDNo. 173 of the International Association of Machinists andAerospace Workers, AFL-CIO (herein called Lodge 173),is a labor organization within the meaning of the Act.The "Shop Committee of American Manufacturing Com-pany, Inc." (more usually referred to simply as the ShopCommittee) is alleged in the complaint to be a labor organi-zation within the meaning of the Act. (It was served with acopy of the complaint herein but filed no appearance at thehearing.) Among other things, Respondent, in its answerand in the position it took at the hearing, denied that theShop Committee was a labor organization. On the basis ofa preponderance of the credible evidence, I find that theCommittee was composed of an employee-representative ofeach of the three production and maintenance departmentsofRespondent'sGreensburg plant, the representativesbeing elected by the employees of their respective depart-ments; that the Committee participated with agents of Re-spondent in the formulation of employees' workingconditions; that it handled, either as a committee of thewhole or through its individual members, complaints andproblems originating with employees; and, for example,that it once participated with agents of Respondent in de-ciding whether the employment of a particular employeeshould be continued. I hind, therefore, that the Shop Com-mittee was (and to the extent that it has continued to exist-of which, moreinfra-is)a labor organization within themeaning ofthe Act .2FINDINGS OF FACTA. Background Setting,and ChronologyOperations at Respondent'sGreensburg plant beganduring the summer of 1968.Originally confined to assem-bling only,the plant soon branched out into welding andmachine work-thus formingthe basis for the three depart-ments existing at the time of the instant hearing.In mid-1969,Lodge 173 conducted an organizing cam-paign among the plant's employees.On July 9 of that year,Respondent filed a representation petition-Case 25-RM-288-with the Indianapolis Regional Office of the Board,seeking a determination of whether that union representeda majorityof the plant's production and maintenance em-ployees.Pursuant to a Stipulation for Certification Uponconsent Election,an election was conducted on August 12,1969. Lodge 173 lost,46 to 29.No objections were Tiled tothe election or to its results.Early in May 1970,3at the regular monthly meeting ofeach of the three departments at the plant, the Shop Com-mittee was set up.The part played by Respondent in theinitiation,formation, sponsorship, promotion,and contin-ued domination of, interference with, and contribution ofsupport to this organization is under attack by the GeneralCounsel;details thereof a pearinfra.On June 11,1970, Lodge 173'officially launched" anorganizing campaign among the plant's employees, some-times referred to as the 1970 campaign to distinguish it fromthat of the year before.A meeting held on that date wasattended by 22 of Respondent'semployees.Thereafter,Lodge 173 meetings were held weekly throughout the periodrelevant herein.2 Sec. 2(5) of the Actdefines a labor organizationas "any organization ofany kind, or any agency or employee representation committee or plan, inwhich employeesparticipateand whichexistsfor the purpose, in whole orin part,of dealing withemployersconcerning grievances, labor disputes,wapes, rates of pay, hours of employment, or conditions of work "Unless otherwise indicated, all dates referred to hereinare in 1970During the period from a date early in June until themorning of September 1, inclusive, agents of Respondent,on a number of occasions, took actions or engaged in con-versationswith employees which, the General Counselurges, constituted interference with, or restraint and coer-cion of, employees in the exercise of self-organizationalrights guaranteed them by the Act; details apear infra.Meanwhile, on July 20, Lodge 173 filed aearforCertification-Case 25-RC-4428-and, 2 days later, Re-spondent also filed a petition-Case 25-RM-315. Pursuantto an Agreement for Consent Election, an election was heldon September 1 among Respondent's production and main-tenance employees. Once again, Lodge 173 lost-this time48 to 34. Once again, no objections were filed.On November 18, Respondent discharged employee PaulCruser. Details surrounding the discharge, which the Gener-alCounsel alleges to be based upon the fact that he hadjoined and assisted Lodge 173, had campaigned against theShop Committee, and had engaged in other union and con-certed activities for the purpose of collective bargaining andmutual aid and protection, appearinfra.On November 25, Robert Imel, an individual, filed theunfair labor practice charge-Case 25-CA-4033-initiatingthis proceeding, alleging,inter alia,that Respondent hadformed the Shop Committee and thereafter had dominatedand interfered with its operation and administration, hadassisted and supported it, and had delegated to it the rightto discharge and otherwise affect the employment of em-loyees, in violation of Section 8(a)(1) and) of the Act.On December 10, Lodge 173 filed the charge numbered25-CA-4054, alleging that Paul Cruser's discharge resultedfrom his activity on Lode 173's behalf and, therefore, wasviolative of Section 8(a)(l) and (3) of the Act.B. The Alleged Unfair Labor Practices1.The Shop CommitteeDuring the last week in April, William Blasdel, plantmanager, had a conversation with Henry Simonson, anemployee in the welding department. He told Simonson thatthe employees would be asked to elect a representative fromeach department to take care of employees' grievances andproblems, thus providing them with a channel to manage-ment; and he described the representative as one who wouldtake care of "grievances and things that might arise." Con-cluding, he asked Simonson if he would "run for" the office,and Simonson said that he would. During the next few days,Simonson spoke to some of the welders, asking them to votefor him.Meetings of the three departments were held, respective-ly,onMay 4, 5, and 6. Each was chaired by thatdepartment s foreman, and each was attended by Blasdel.There is no relevant dispute as to what occurred at thesemeetings. In each case, either Blasdel or the presiding fore-man announced to the assembled employees that theywould be given an opportunity to vote for a representativeon a committee (the Shop Committee) which would, there-after, serve to handle employees' problems in discussionswith management.5 Pieces of paper were passed out to theRespondentadmits, and I find, thatBlasdel,at all times material herein,was a supervisorfor andan agent ofRespondent.5 Blasdel testified that the suggestionfor the Shop Committeecame froma nonsupervisory leadman, priorto this series of meetings;his testimony inthis respect was something less than convincing in view ofhis furthertestimo-ny thatthe suggestion first cameup on the floor at one of themeetings-which testimonyis itself questionable in the lightof the fact, above found,thatBlasdelhad told employeeSimonsonof theideaduring thepreviousweek Also,Iquestion Blasdel's testimonythat the employeeswere told at AMERICAN MFG. CO., INC.251attending employees by Blasdel or by the presiding fore-man, and the employees were asked to nominate employeesto represent their respective departments. The nominationscollected,the namesof the nominees were announced to themeeting and, once again, sheets of paper were passed out tothe employees with instructions to place thereon theirchoice among these names. The "ballots" were thereuponcounted by the presiding foreman and the winner in eachdepartment announced.This record contains more detailed testimony as to whatoccurred at the May meeting of the machine departmentthan at those of the other two departments. On the basis ofthis testimony, I make a number of additional findings:Foreman Marvin Stone 6 presided at the meeting ofthe machine department. He called upon Blasdel, who,having described the plan for an employees' commit-tee, told the assembled employees that he wanted tomake sure that they selected a committeeman who wasqualified for the 'ob. By way of illustration, he askedthree employees, Jerry Vogt, Arthur Roberts, and PaulCruser, how they would handle a described problemwhich might be brought to the attention of the commit-tee by 9 fellow employed: Vogt gave a halting answer,and Roberts started to give an answer but ended up byreferring back to Vogt's response. Cruser then told howhe would handle the situation. "That's what I mean,"said Blasdel, "by picking someone [who] is qualified tohandle the situation."The names of five employees were placed in nomina-tion at this meeting, including that of Paul Cruser. Asin the othermeetings, sheets of paper were passed outto the employees with instructions to choose among thenominees. The ballots were then turned in to Blasdel,who gave them to Foreman Marvin Stone. Stone wentthrough the ballots, tallying the votes on a sheet ofpaper.When he was through, he called Blasdel overand said, "I think you ought to take a look at this."Blasdel looked at the sheet, then said that there wouldbe a "recount." He instructed the employees to closetheir eyes and, "When I name off the nominees, willyou hold up your hand at who your vote was cast for?"Thereupon, the employees closed their eyes and, as thefive names were called, they held upp their hands to becounted.When it was over, Blasdel announced thatPaul Cruser was the department's committeeman.The employees elected to the Shop Committee were PaulCruser, representing the machine department, Joseph Cu-sick, representing the welding department, and James Mi-nary, representing the assembly department.Approximately a week after the members of the commit-tee were elected, they began to sit in ona series ofmeetingswith various of Respondent's supervisors and nonsuperviso-ry leadmen. Cruser attended these meetings as a result ofinstructions by his foreman, Marvin Stone, who told himthat the employee committeemen were supposed to partic-ipate in thesemeetingswhich were being held to "draw upcompany policy."' All three committeemen attended thesethis series of meetings that the plan would not be put into effect if any ofthem objected to it and that they thereupon voted unanimously to adopt theplan, in view of the facts(1) that he had failed to mention this-to himimportant-detail in a pretrial affidavit,and (2)that, of all those who testifiedabout what went on at these meetings,only he mentioned an employee voteon whether to adopt the plan. Although factual findings in these two respectsare not vital to this proceeding,Blasdel's testimony thereon reflects on hiscredibility.6 I find that Stone,at all times material herein,was a supervisor for andan agent of Respondent.7 This finding and the following findings having to do with this series ofmeetings.Those in attendance used, as a basis for theirdeliberations, a "guide" which had been prepared by a lead-man early in April.Late in June, this series of meetings was discontinued. Atthat time, Blasdel informed the Shop Committee represent-atives that he wanted them to meet withhimfor the purposeof formulating company policies. Thereupon, the commit-teemen-with one substitution 8-met with Blasdel onthree or four consecutive days, from 3 to 3:45 p.m., inBlasdel's office.After these preliminary meetings were held, Blasdel saidthat he had other business to take care of but that he wantedthe Shop Committee to continue to hold their daily meet-ings without him; they were to use the conference room andto continue their work until some sort of company manualwas completed.Thereafter, the committee held daily meetings in the con-ference room, from 3 to 3:45 p.m. At the second or thirdsuch meeting, Blasdel furnished the committee with a sam-plemanual of company policies put out by a publishinghouse. He told them to use the manual as the basis for theirdeliberations and to place it in his office between meetings.Thereafter, the committee met on a daily basis 9 until thelatter part of August, at which time they turned over toBlasdel what they had done. There is no evidence that theyturned over a "finished product"; as a matter of fact, whatthey turned in was the sample manual, with their variousnotations and interlineations. Although several written poli-cy-memoranda were eventually issued by Blasdel, there isno indication that these resulted from the deliberations ofthe Shop Committee.Meanwhile, on July 1, 1970, Blasdel had sent a letter toeach of the committeemen "clarifying your elected job asshop committeeman .... When you are called upon torectify a problem that an employee may have, please clearyour activity through your supervisor ...."Blasdel, at this hearing, testified that the Shop Committeewas no longer active. its activities ended, he said, when,having learned of the organizing campaign of Lodge 173, heinstructed the committeemen to stop meeting and to returnthe material he had given them; he was not sure of the date,he said, but he believed it was in June. I do not credit thistestimony; on the basis of other credible evidence, I makea number of additional findings:I have already found that the committee'smeetingson a company manual continued until the latter part ofAugust. I find also that, while these meetings weregoing on, Blasdel questioned the committee as to itsprogress on two or three occasions.During August, Cruser alone met with Marvin Stoneon three separate occasions concerning the "com-laints" of three employees in the machine department.Subsequent to September 1-i.e., after the representa-tion election had been held-he spoke to Marvin Stoneabout an employee's request for a wage increase.The monthly departmental meetings scheduled to beheld in early September were advanced to late August.At these meetings, by request of management, eachrepresentative on the Shop Committee reported to theemployees of his department on one topic of the "poli-cy manual."During the first half of September, the Shop Com-meetingsare based upon the uncontradicted testimony of Paul Cruser. Nei-ther Cusick nor Minary testified8Minary was on vacation,and Blasdelasked Cruser to find somebody inthe assembly department to take his place Cruser selected one SylvesterYoung, who took Minary's place for the rest of the latter's vacation.9Minary, now returned from his vacation, participated. 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDmittee met with the plant superintendent and with theforeman and a leadman in the machine department todiscuss the continued retentionof employee RobertImel, an employee in that department. ° They decid-ed-by a vote of 4 to 1, with one abstention-that hisemployment should be terminated,and he was dis-charged.Cruser's employment was terminated on November18. (Seeinfra.)At a subsequent monthly meeting of themachine department, the employees were remindedthat they had lost their committeeman and had to electa new one.There were nominations,and an election ofa successor followed-allunder the supervision ofMarvin Stone or Bill Blasdel.and I conclude that the Shop Committee was still in exist-ence at least until November."All "official"activities of the members of theShop Com-mittee,from the beginning,were conducted during theirregular working hours, without any loss of pay. (The organi-zation had no treasury nor did it collect dues or have anyother source of income. Nor, indeed, did it ever have anyconstitution or bylaws.)Moreover,insofar as is revealed bythis record, there were no Shop Committee-sponsored meet-ings of the employees for whom the committee acted.On the basis of what I regard to be a fair preponderanceof the credible evidence, I find and conclude that Respon-dent, on and after May 26, 1970,12 has dominated and inter-fered with the administration of the Shop Committee andhas contributed support to it, and, consequently, that it hasinterfered with,restrained,and coerced employees in theexercise of self-organizational rights guaranteedthem-bythe Act.132.The discharge of Paul CruserPaul Cruser had been hired by Respondent on July 1,1968; at first,like everyone else, he started out in assem-bling. Shortly afterwards, he went into the welding depart-ment,and, in the fall of 1968,he was transferred to themachine department.He worked there until his dischargeon November 18, 1970.At approximately 9:50 a.m. on the latter date, Cruser'sforeman,Marvin Stone,asked Cruser to go to the officewith him. In the office, besides these two, was LeonardVoris, the plant superintendent. 14Stone opened the discussion by telling Voris that he couldput up with Cruser no longer-he was spending too muchtimein idle chatter and, that morning, had been talking toemployee Jerry Vogt for about 30 minutes. Cruser deniedthe charge. Stone repeated it and then brought up an inci-dent which, he said, had occurred 2 days earlier: Cruser, hesaid,had spent an excessive amount of time talking to fellow10 Imel had been suspendedfor 3 dayslate in June or early inJuly becauseof his"attitude toward management and his fellow employees"When hissuspension ended,he had been told that his continuedemploymentafter 60dais wouldbe dependent upon a review of his attitude at that time.1For a strikingly similar situation,seeErie Marine, Inc, Division of LittonIndustries,192 NLRB No. 119.12The GeneralCounsel conceded that the originalformationof the com-mittee and the related events which predatedMay 26occurred prior to the6-month period preceding the fling of the original charge herein and there-fore,in view of Sec10(b) of the Act,could not be found to be unfair laborpractices;evidence as to these events was offered and receivedsolely as"background"material13For theBoard's latest pronouncement on thesubject, seeTierney Elec-tricalManufacturing Co,192 NLRB No 41, affirming the Trial Examiner inthis respect101 find that Voris,at all times material herein,was a supervisor for theagent of Respondent.employee Audrey Skinner,a fact which(Stone continued)could be corroborated by still another employee,GeraldBall, who worked nearby. Cruser called Stone'a lying bas-tard."15Voris,intervening,suggested that Skinner and Ballbe called in forquestioning.Skinner and Ball were summoned.Skinner conceded thathe and Cruser had "done some talking"on the 16th, but, hesaid,these conversations"hadn't bothered him any" sincehe had stayed at his machine.Ball corroborated that the twohad done some talking on the day in question-30 to 45minutes of it, extending throughout the day.Voris-who testified he was thinking not only of the cor-roboration dust received but also of prior warnings givenCruser-seeinfra-said,"Paul, I feel as if we have bent overbackwards for you.You know you're guilty of it,and theonly thing I can do is to let you go." Cruser urged that JerryVogt,as well as Arthur Roberts,who worked nearby, becalled in for questioning about Stone's accusation that heand Vogt had talked for 30 minutes that morning, but Vorissaid that he couldn't be calling employees to the office allthe time-there was"enough roof."1Cruser asked if he was being fired and Voris noddedaffirmatively.Then Cruser was told to punch out his time-card,but he refused to do so.Vons told Stone to take Cruserout and to check his toolbox.As they proceeded into theshop, Stone asked Cruser again if he was going to punch outhis card;receiving a negative answer,Stone punched it forhim, thus terminating Cruser's employment. 17The reason assigned by Respondent for Cruser's dis-charge is the fact that his productivity suffered because ofhis excessive talking and straying away from his machine.Counsel for Respondent,at the hearing,pointed out that, onNovember 16, Blasdel had seen Cruser talking to Skinnerand that now,on the 18th,Stone saw him talking to Vogtbut that,basically,these incidents were merely the culmina-tion of a series of such events.In support of this assertion,testimonywas introduced into this record concerningCruser's "past record."In the two plus years during which Cruser worked in themachine department,itwas a common practice for him toleave his workplace whenever he wished to do so. He woulddo this, for example,in order to go to the restroom. (Eversince he had been a young man, he made a number of suchtrips per day; at one time,he had been under a doctor's care15 In Cruser's version, he omittedthe adjective. Concedingthat he calledStone a "bastard," he explainedwhy he had done so Earlier inthe week(Cruser testified),Stonehad come tohim and had askedwhy he didn't getanother job, in reply to which Cruserhad said that he was "working on thatright now";and Stone had offered his helpon the project, but Cruserrejectedthe help on the ground that it would only "mess him up."Now (Cruserfurthertestified),he came to the conclusion that Stonehad"messed me up",thus, the epithet(The GeneralCounsel does not rely upon the earlier conver-sation in support of his case,and Respondent makes no claim that the namecalling on the18th played any partin the discharge16 In my findings as to this conversation I havebasically credited Vons'testimony,whichdiffered somewhatfrom that of Cruser and ofStone (Nei-ther Crusernor Stone was an impressive witness Each,for example,contra-dicted himself in testifyingas to verbalwarningsgiven Cruserby Stone; moreimportant, their respective demeanors whiletestifyingwere not such as toinspire confidence in their truthfulness.Basically, unless convinced by theinherent plausibilities, I wouldnot credit either of them in the face of contra-diction byothers.) But I have creditedCruser'stestimony that he asked thatVogtand Roberts be called in for questioning and thatVoris rejected thereQuestShortly after the discharge,Cruser wentto see Plant Manager BlasdelHe told him, "I've been to the water fountain three times,the rest room once,and took my regular breakin this 3-hourperiod,and [Stone is] upset aboutthat"Blasdel's only answer was, "Paul,if everyone in the planttook thatmuchtimeoff andwas away from his machine [that much]we'd be out ofbusiness" Thereupon, Cruser left the plant. AMERICAN MFG. CO., INC.253because of the frequency of his urges and, as a result, thesituation was somewhat alleviated.) He would also leave hismachine to talk to fellow employees. And, with or withoutnotifying his foreman, he often stopped work to visit withPlantManagerBlasdel.During the period involved herein, the employees of thecompany were subject to a "disciplinary system." Roughly,the system consisted of the following order of procedures:For certain-unspecified-offenses and within a certain-unspecified-interval of time, employees' violations of ruleswould be met with, successively, a verbal reprimand, a firstwritten reprimand, a second written reprimand accompa-nied by a 3-day suspension, and discharge.Contrary to Cruser's testimony originally given, I findthat he was "spoken to" on a number of occasions about hisbeing away from his machine, prior to the commencementof the 1970 union campaign. For example, both MarvinStone andLeonard Voris had raised the subject with him.He was aware of the importance of the problem-Re-spondent contends-since it wasa subject raised by man-agement atperhaps 60 percent of the monthly departmentalmeetingsheld in 1969 and 1970.During his tenure with the machine department, Cruserreceived blanket raises along with everyone else, but he wasthe only one in the department for whom an individualmerit raisehad not been recommended.One day in June 1970-perhaps it occurred in the preced-ing month or two, but, for the purposes of this proceeding,exact pinpointing is unnecessary-Cruser was suspendedfor one day: The day before, he asked Marvin Stone for helpin threading two eccentrics on the fabrication of which hehad spenta substantialamount of time the previous af-ternoon, and Stone volunteered to give it. The two becameinvolvedin an argumentas to what form the assistanceshould take-Cruser thought it should take one form andStone insistedon another. Stone prevailed, and they pro-ceeded to do the job.In the course, the threads were strip-ped, and the part, constituting half of the previousafternoon's production for Cruser, was ruined. The two thenproceeded to the second part, as to which there wasa similarargument and as towhich theresult againwas a scrappedpart .18 Cruser became veryagitated,and he stalked off toLeonard Voris' office. He told Voris-who was busy onanother matter-that he was upset and had to go home;thereupon, he left. Later, Voris checked with Stone anddiscovered the cause of Cruser's agitation.Regarding Crus-er as "uncooperativeand insubordinate" in connection withthe incident, he pulled Cruser's card and, next day whenCruser reported for work, he told him that, if he could notget along with his supervisor, he should take another day offto think about the matter. Thus, Stonelost aday of work.On July 1, Cruser wasgiven a written warningby MarvinStone: "This reprimandis being givenyou for spending toomuch time away from your machine this week." This wasthe culmination of a number of recent verbal warningsalong the same lines.Sometimein August, Voris came upon Cruser giving apush toPete Swango, leadman in the fabrication unit. (Thetwo had been engaged in horseplay and were, in fact, ex-changing shoves,but Voris was not aware of the inter-isMy findings as to this incidentaccord generally with the testimony ofCruser over thatof Stone. (As between these twounimpressive witnesses, Ihave relied fundamentally upon the plausibilities inherent in their respectiveversions,as reflected in the details given.)Stone testifiedthat Cruser, unas-sisted,had already scrapped one of the two parts when he (Stone) enteredthe pictureand suggested changing theprocedurebeing usedand that Cruser,agitatedly disagreeing,walkedoff the job.change.) He asked Cruser what was going on, and he said,"Paul, I [have] told you many times before to stay on thejob, and that's where I expect you to go right now. I don'twant to see you off it any more."On September 24 (the representation election havingmeanwhile been held), Cruser received a second writtenwarning, again from Marvin Stone: "This second reprimand(re 7/1/70) is given you for spending too much time awayfrom your machine. Your three days without pay will begin2:15 p.m. September 24 to September 27, 2:13 p.m." Thus,Cruser was given a 3-day suspension.On November 16, Cruser and Audrey Skinner, whosework places were about 11 feet apart, engaged in a numberof conversations. At times, as they talked, each remained athis own machine, and, at other times, one of them wouldstep over to the other's. The testimony in this record doesnot serve as a reliable indicator of when and how long theytalked, but I find, on such testimony as does appear, thatthey talked for approximately 30 minutes, stretched outover the day, and that all their conversations occurred priorto the afternoon break.19At or about 3:30 p.m. the same day-15 minutes beforequitting time-at least 50 percent of the employees in themachine shopwere engagedin conversations with each oth-er. There were three groups, two of them near machines andone of them in the aisle. Stone, either out of the departmentor busy, was unaware of this situation.Suddenly, Blasdel walked into the department. He madea remark to one of the groups to the effect that, "If theydropped a bomb, it would wipe out half the department,'upon which the group dispersed. Then, he walked up toStone,who had reappeared, and he asked-sarcastically, Ifind-whether it was quittingtime.Stone said that it wasnot,20 and Blasdel left the department.Stone said nothing that day about the group-conversa-tions to any of the employees under him, but he did checkCruser's and Skinner's afternoon output at the end of theday, and he found that Cruser had drilled holes in 33 cylin-ders in almost 3 hours-an output he considered belowstandard 2'On November 17, shortly after Cruser began his workday,Stone approached him and spoke to him abouthis "exces-sive" talking on the previous day. Among other things, hementioned that he had checked Cruser's production andhad found it unsatisfactory.When Cruser remonstrated,Stone put a cylinder in Cruser's jig and drilled a hole in it;he was demonstrating, he said, that the operation shouldtake no longer than 2 minutes. Cruser said that, if the jobwere done that way, the drill would be burned up, to whichStone retorted that it was "possible" to sharpen the drillfrom time to time. Then, Cruser asked why Stone was talk-ing to him alone, and Stone said that he intended to talk toothers.Stone did talk to several others; he spoke toSkinner,saying that he hated to see a new employee ruin his potentialfor good; also, to Jerry Vogt, to Richard Maxwell, and to19Cruser sotestified.Skinner,no longer employed by Respondent, did nottestify.Nor did employee Gerald Ball,who is supposed to have witnessed theconversations. (From the evidence as to Ball's workplace in relation to thoseof Cruserand Skinner, I woulddoubtthat his testimony would have beenhelpful in thisrespect,he faced awayfrom them as he worked.)At one pointin histestimony,Stone said the two talked 30 minutes;at another,he saidthey talkedall afternoon.2Blasdel's testimony contained a statement to the effect that,when heasked Stone the question,Stone "lookedat hiswatch." This led toextensivetestimony-findings as towhichI find to be irrelevant herein-about wheth-er Stone owned a watch and aboutthe visibilityof a clock in the department.21He alsofoundSkinner's production to be "low," but hemade allowancesbecause Skinner had been with Respondent for but 2 or 3 weeks. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonald Catron,22 all of whom had been involved in theprevious day's group-conversations. In effect, he told eachof them that Blasdel had observed these conversations andthat he was being required to reprimand individuals whotook part.Shortly after lunch, Stone calleda meetingof all theemployees under him. He told them that Blasdel had beengoing through the department and that he was passing onthe word thatthere wastoo much idle talk going on and thatthe situationwould have to improve.On November 18, before the buzzer sounded at 7 a.m. tosend the employees to work, Cruser and a number of otheremployees-among them, Jerry Vogt, Jim Redmon, andRichard Maxwell-were engaged in conversation. The con-versation was broken up by the sound of the starting buzzer,and the menproceeded to their work. Cruser went to histoolbox to get his safetyglasses andequipment; then, on hisway to his job assignment on the singlespindle drill press,23he stoppedand exchangeda few words with Jerry Vogt,Thereafter, working 6 to 10 feet from Vogt's workplace,Cruser,on a spasmodic basis,engaged inconversations withVogt.Several times-a minute or two each-he turned offhis machine,walked over to Vogt, and spoke to him.Thesewere not theonly "breaks" in Cruser's work duringthat morning. All before 9:50 a.m., he did the following: hemade a 5-minute trip to the stockroom for bolts, but he didnot get the bolts because the stockboy was absent; he sharp-ened six or eight drills at the bench grinder, the processtaking 10 or15minutes;he made another trip to the stock-room,consumingabout 10 minutes, on which trip he didprocure the bolts; he spent 7or 8 minuteson a trip to therestroom; and, finally, he went to Blasdel's office to find outif the additional flooring needed for their volunteer YMCAproject had come in yet.This record does not reveal how many of the above inci-dents took place prior to 8 a.m. It does reveal-based uponStone's credited testimony-that, between 7 and 8 a.m.,Stone sawCruser stop to speak with Jerry Vogt twice, joinedby Redmon on the second occasion.At any rate,at 8 a.m., Stone went to Leonard Voris'office.He told Voris, "Well, I think Cruser has really cometo the end of the linethis time.I think you should dosomethingabout it." Specifically, he recommended thatCruser be discharged. Voris, who was busy at the time, saidthat he would "get with"Stone as soon ashe was free.At 9:50 a.m., Voris informed Stone that he was now readyto take care of the Cruser matter. Thereupon-details havebeen givenearlier-Stone took Cruser to Voris' office, andCruser was discharged.The General Counsel urged in effect, that the reasonassignedby Respondent for Cruser's discharge either lacksadequate factual foundation or, to the extent that any factu-al foundation does exist, lacks plausibility. In support, heinjected arguments and introduced evidence reflecting uponCruser's "past record" as portrayed by Respondent.Among other things, he sought to demonstrate thatCruser's general work habits had not changed during theperiod of his employment with Respondent.2422 In this respect,Icredit Stone,as opposed to Cruser's testimony thatStone spokeindividuallyto him only that morning.23Here,IcreditStone's testimonythat Cruser was working on a jobassignment left over from the previousday, as opposed to Cruser's testimonythat he spent some time waiting for Stone to assignhim a new job24 The workhabits in question involved hisbeing awayfromhis workplaceand/or engaging in conversationswith other employees His allegedly lowproductivity, to the extent it was a factor in Respondent's assigned reasonfor discharge,was a result of his habitsof wandering/visiting As a matterof fact,sinceCruserentered the machine department,he had been trans-Ihave already found that, throughout his employment, itwas common practice for Cruser to leave his workplacewhenever he wished to do so, either to go to the restroom,to talk to fellow employees, or to engage in conversationswith Manager Blasdel, and I have found that one or anotherof his supervisors spoke to him about this habit on a numberof occasions predating the commencement of the 1970 un-ion campaign. Employee Vogt (called by the General Coun-sel) testified that he had worked along with Cruser sinceDecember 1968 and that he had observed no change inCruser's behavior during that period. Frank Schreiner, lead-man in the machine department (also called by the GeneralCounsel), testified along thesame lines;but I place noreliance upon his testimony since, on cross-examination, itwas demonstrated that he spent most of his time on jobswhich kept him from observing Cruser. Foreman Stone(called by the Respondent) testified that no case was "assevere as ' Cruser's, and that, while one or two other individ-uals-he named two, including Jerry Vogt-"had the mak-ings" of being as bad as Cruser, these individuals showedimprovement whenever they were reprimanded. John Nel-son, expediter for Respondent, who had been a generalmaintenance man during the period in question, was alsocalled as a witness (by Respondent); having testified that heobserved Cruser doing such things as wandering away fromhismachine and talking to other employees, he was askedwhether Cruser spent more time on such activities thanother employees; his response: "I can't answer that, really."Finally, PlantManager Blasdel testified on the subject:Having first stated that Cruser's work habits improved forthe 2-week penodfollowinthe 1970 election, he was shownhis pretrial affidavit, in which he had stated that Cruser's"work habits really didn't change much from the time hecame until he was fired"; thereupon, he stated that he wouldlike "to go on record as saying' that Cruser's work habitswere basically the same from the time he was hired until thetime he was fired "other than the two weeks immediatelyprecedingthe 1970 election." (Emphasis supplied.)Not that Cruser was the only offender in these respects.To the extent that there was a rule against employees talkingto each other,25 it was one which was honored in the breachas much as in the observance. As Stone testified, talking wasno problem if an employee stayed at his machine. And, asearlier found, the problem of excessive visiting among em-ployees was raised by management at most of the monthlymeetings with employees.Moreover, despite the employees' widespread practice ofvisiting with each other, resort to the formal disciplinarysystem earlier described was generally ignored by supervi-sors in this respect. General Counsel's Exhibit 26 hereinconsists of 17 documents produced by Respondent pur-suant to the General Counsel's request forallwritten warn-ings issued to employees since the plant went intoproduction, covering a period of almost 3 years. Of the 17,8 were issued in 1969, none of them involving an employee'staking too much time away from his machine or engagingin excessive amount of idle talk; of the 9 issued in 1970, only2 related to time spent "away from your machine"-theones issued to Cruser as described earlier herein-and onlyone concerned itself with "idle chatter"-one given to Vogton November 18 for his part in the conversation with Cruserferred from job to job, because, allegedly, these habits rendered him una-vailable to meet strict production schedules But there was no credible evi-dence here that he was not a competent workman; and,on the availableevidence, I find that Respondent had no set production standards25There was no written rule as such, but no party here disputes, and I find,that there was an implied rule against letting excessive visiting interfere withproduction AMERICAN MFG. CO., INC.255which had been the alleged trigger for Cruser's discharge.Even on Stone's and Voris' own testimony, it is clear that,at least with respect to such conduct as that with whichCruser was being charged,26 supervisors did not normallyfollow Respondent's prescribed order of disciplinary steps.I find that Cruser's work habits, in the respects at issueherein, had not changed throughout the period of his em-ployment by Respondent and that Respondent's supervi-sorswere aware of this fact. I find further that, in therespects indicated, he was no better and no worse thanmany other employees, a fact of which Respondent's super-visors were also aware. And I find finally that, in the re-spects indicated, Respondent's supervisors took no formalaction except with respect to Cruser, as earlier described.With specific reference to thedetailsof the "past record"of Cruser as introduced by Respondent-see above-anumber of additional findings are in order:With respect to Cruser's frequent visits to the rest-room, he had made a number of such trips daily sincehe was a young man. It was a physical problem, andhe had once sought medical advice about it; as a result,the situation was somewhat alleviated. He had ex-plained this to both Voris and Stone. (Voris' comment,,Well, at least you've done something about it.") I find,also, that other employees visited the restroom-toofrequently,inmanagement's opinion.With respect to Gruser's frequent visits to Blasdel'soffice, it should be noted that the two had a relation-ship other than employer/employee. They were work-ing together, on a volunteer basis, on the installation ofa new floor in the gymnasium of their YMCA. Onmany occasions, they spoke to each other about theprogress of the work or about procuring additionalvolunteers. The floor had not been completed at thetime of Cruser's discharge.With respect to the fact that Cruser was the only onein the machine department for whom an individualmerit raise had not been recommended, it should benoted that, according to the evidence in this record, hestarted at a higher hourly rate than any of the others.This rate equalled or exceeded that applicable to anyof the jobs to which he was assigned.In refutation of the statement of counsel for Respon-dent made at the hearing that Plant Manager Blasdelhad seen Cruser in one of the groups engaged in con-versations when he walked into the machine depart-ment on November 16, Cruser credibly testified that hewasnotthus involved. Although Blasdel testified as tothe numbers in each group, he could not recall theidentity of any of the involved employees; under thecircumstances, I believe he would have identified Crus-er as one of them if indeed Cruser was among them. Ido not credit Stone's testimony that Cruser was in oneof the groups: for one thing, having found that he wasotherwise occupied at the time, I do not believe he wasaware of such details; for another, his testimony as thethenumbersin each group differed from that of Blas-del; and, finally, his testimony as to thecompositionofthe groups differs from that of two other (employee)witnesses.Ihave found that, on November 17, Stone spokeindividually to Cruser and a number of others. But hespoke to Cruser first, and Cruser complained of hishaving been singled out. Since-as I have found-theidentities of those who had participated in the groupconversations were not known to Stone,I here find thatitwas his intention that morning-because of Blasdel'ssarcastic remark of the day before-to speak to thedepartment's employees as a group about the problemof idle talk;that his talking individually to Cruser wasotherwise motivated-of which,moreinfra;and that hethen spoke individually to a number of others onlybecause Cruser had complained about being singledout.As for the events of November 18 leading up toCruser's discharge,I find that,as of 8 a.m.-the hourat which Stone recommended to Voris that Cruser bedischarged-Cruser had not been talking to Vogt for 30minutes,as chargVed by Stone;that Cruser's requestthat Voris call inogt and Roberts to investigate theaccusation was a reasonable one; and that Voris'expla-nation for his rejection of the request lacks plausibility.Upon a full consideration of the foregoing findings andthe evidence upon which they are based,I am persuadedthat-as urgeby the General Counsel-the reason as-signed by Respondent for Cruser's discharge either lacksadequate factual foundation or, to the extent that any factu-al foundation does exist,lacks plausibility. Consequently-taking into consideration the timing of the reprimands toCruser and the rarity of management's resort to such repri-mands-I am convinced that Cruser,at least during the lastfew months of his employment,was being singled out forspecial treatment and, finally, for discharge,for a reason orreasons other than those assigned by Respondent.The General Counsel contends that the true reason forCruser's discharge was the fact that he was active on behalfof Lodge 173 and campaigned against the ShopCommittee.This record is filled with evidence as to Cruser's unionactivities and sympathies and as to Respondent's awarenessthereof :According to Blasdel's own testimony,he knew thatCruser had been active in the 1969 campaign.His at-tention called to a pretrial affidavit,he testified furtherthat, although there was some question in his mind asto whether Cruser had been the most active proponentof Lodge 173 in that campaign,he was certainly the"second most active." (The other employee in conten-tion, he testified,was Jim Redmon.)Late in May 1970, Cruser and Jim Redmon met withrepresentativesofLodge 173 to discuss howRespondent's employees now felt about unionization.A week later,they again met with union representativesand made plans for engaging in a new campaign.As above indicated,Lodge 173's first open meetingin the 1970 campaign was held on June 11.Cruser and21 other employees of Respondent were present andCruser,among others,signed a new bargaining-author-ization card.Thereafter,duringthe campaign, he at-tended every one of the week) union meetings; hepassed out authorization cards to employees andturned over signed cards to representatives of Lodge173; he openly distributed Lodge 173 handbills outsidethe plant; and among those who were aware of thecopies of Lodge 173's International constitution andofficers'guidebook publicly displayed at Cruser'sworkplace was his foreman, Marvin Stone.On June 26,he "scolded"a supervisor for makingantiunion remarks and said he intended to turn over arecord of such remarks to Lodge 173;and he reportedthe incident to Plant Manager Blasdel in a critical fash-ion.A week later,inpartial response to the plant16 Theonly written rules calling for discharge were for absenteeism, tardi-manager's query as to why he was `pushing the union,"ness, and indulgence in intoxicating beverages.he said that a personally would like to become a union 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer and that he hoped to become an organizer in 4or 5 years.And, on or about August 15, he told hissupervisor,in response to a question as to his(Cruser's)evaluation of Lodge 173's chances to win the upcomingelection that"we had"about 65 percent of the employ-ees signed up. (Further details as to these three inci-dents appear in the next subsection hereof.)Having received a "pro-company" badge from em-ployee Arthur Roberts early in July-see next subsec-tion herein-he altered the legend from"I'M FORAMERICAN MFG. CO."toIAM FOR AMERI-CAN MFG.CO. EMPLOYEES"and he wore the al-tered badge thereafter. In addition,from a date inmid-July, he also wore a badge identifying himself asbeing a member of the"Shop Committee of the I.A.M."Cruser was a representative of Lodge 173 at a LaborBoard conference held prior to the election of Septem-ber 1, and,at the election itself,he was an alternateobserver.On the day before the election was held,Blasdel, ina conversation with employee Jerry Vogt-see detailsin next subsection-named Cruser as one of the "un-stable"employees who needed a union.On the morning of the election,Cruser displayed aLodge 173 sign on his toolbox.Tin all, he and Thomas Walters were the mostactive workers on behalf of Lodge 173 during the 1970campaign,and Respondent concedes an awareness ofthis Pact; indeed,Blasdel testified that,during this cam-paign,Cruser was "No.2" to Tom Walters.I find and conclude that Cruser was very active on behalfof Lodge 173 and that Respondent was aware of his activity.On the other hand,I donotfind-as alleged in the com-plaint-that Cruser"campaignedgamst the Shop Com-mittee."As a matter of fact-althoere is some disputeas to whether he affirmatively souelection thereto-heaccepted office on the committee and, as pointed out earlier,fully participated in its work at all times thereafter.This record is replete with evidence as to the attitude ofRespondent's supervisors toward unionization of the plantin general and toward unionization by Lodge 173 in particu-lar. This evidence,described above and in the next subsec-tionhereof,takes two forms:conduct constitutingindependent violations of the Act by one or another of thesesupervisors,and conduct which,although falling short ofconstituting violations of the Act, clearly displays the re-spective supervisors'hostility toward Lodge 173 and unioni-zation of the plant.On the basis of this evidence,I find thatRespondent's agents, Blasdel,Voris,Stone,Thomas, andGramman,27were vigorously opposed to the selection ofLodge 173 as bargaining representative of Respondent'semployees.have found that Cruser was singled out for special treat-ment and for discharge for a reason or reasons other thanthose assigned by Respondent.The last-recited findings-those dealing with Cruser's activities on behalf of Lodge 173and Respondent's awareness thereof,and with the antiun-ion animus of Respondent's supervisors-serve to fill in thegap. In short,they tend to demonstrate that Respondent'strue motivation lay in the area of Cruser's union activities.A statement made by Blasdel himself sheds light on thesubject.On one occasion-fixed by the credible testimonyas occurring during the week beginning August 3-he was27 1 find that Foremen Cornelius Thomas and Harold Gramman-bothinvolved in incidents described in the next subsection hereof-were supervi-sors for and agents of Respondent during the relevant period hereinengaged in a conversation with employee Henry Simonson,about the union campaign then under way. (I find thatBlasdel and Simonson, having known each other from thedays of their mutual employment elsewhere, were quitefriendly and that they had frequentdiscussionscoveringmany subjects, including-further details appear in the nextsubsection herein-the unionization of the plant.) In thecourse of this conversation, Blasdel said, among otherthings, that after the election Cruser would be gone-hecould alwaysfind a reasonto get rid of him.28Upon a careful reading of the record, and on the basis ofwhat I consider to be a fair preponderance of the credibleevidence, I find and conclude that Respondent dischargedPaul Cruser on November 18, 1970, because of his activitieson behalf of Lodge 173, thereby discriminating in regard totenure of employment to discourage membership in a labororganizationand,consequently, interferingwith,re-straining, and coercing employees in the exercise of self-organizational rights guaranteed them by the Act 293. Independent interference, restraint, or coercionDuring the 1969 campaign of Lodge 173, the evidencedemonstrates,William Blasdel had relevant conversationswith several of Respondent's employees.One of these was with Henry Simonson. At the time,Blasdeltold Simonson that, if the union got in, "possibly theold man would lock the doors." Simonson took the phrase"the old man" to refer to an "owner" of Respondent, locat-ed at Respondent's home office.Thomas Walters, a welder, had been one of the first em-ployees hired at the Greensburg plant, and Blasdel wasaware that he was opposed to the unionization of theRespondent's employees during the 1969 campaign. (Wal-ters had told him so.) In a conversation which took placeduring that period, Blasdel told Walters that he would liketo get rid of Jim Redmon because of Redmon's union activi-ties; that he was going to put Redmon to work along withWalters; and that if something fell on Redmon's foot, "hewould understand." 30As noted earlier, Lodge 173's 1970 campaign was publiclylaunched early in June of that year. At or about its launch-date, Blasdel had another conversation with Walters. Heapproached Walters at the latter's workplace, and they dis-28 Thisfinding is based upon the testimony of Simonson, whose demeanorwas most impressive.Blasdel,on the witness stand,denied that he had anyconversation with Simonson in which hesaid that he "planned to" get ridof Cruser Aside fromthe fact that the denialdoes not directlymeet theaffirmative testimony,Icredit Simonson.29 (1) The General Counselhas termed"significant" the factsthat, of the28 employees whose employment has been terminated since the plant wentinto operation,Cruser hadthe highestcompany seniority of any; that, in-deed, 13 of the terminationsoccurredwithin theinvolved employee's 60-dayprobationaryperiod, that23 ofthe 28 terminations were for"excessiveabsenteeism," of which 8were surrounded by circumstances indicating thattheywere, in fact, voluntary quits; and that, ofthe 5 terminationsfor whichcauses other than absenteeism were assignedby Respondent, only one-Cruser's-was for talking and beingaway fromone's workplace I am notpersuaded that these facts,although true, havesignificance, and I do not relyupon any ofthem in arriving at my conclusion herein.(2) As urged by Respondent's brief,along with cited precedents, (a) exces-sive talkingwhichinterferes with production constitutes causefor lawfuldischargeand (b) an employee's engagement in activitiesprotected by theAct doesnot confer upon him immunity from discharge Nothing hereinshould be construed as indicatingthe contrary.But a discharge which ismotivated(as I have here found) by the protectedactivitiesratherthan thetalking is violativeof the Act30 Both these conversationsoccurredwell beforethe 6-month "10(b)" peri-od herein began.The GeneralCounselintroduced evidencethereofas "back-ground." AMERICAN MFG. CO., INC.257cussed a number of things. Mid-conversation, Blasdel askedWalters whatthe "general feeling" of the employees waswith respect to the union campaign jest then commencing.Walters-whose attitude had changed since 1969-said thathe did not know but that he himself thought that a unionwas needed and intended to vote forone. Basdel then said,"You know, there's a new job opening in the heli-arc overat the other shop," a "clean" job where there was no smokeand where the incumbent would be working alone most ofthe time; and he asked Walters if he was interested. "Yes,"Walters said, he was interested if he did not have to drophis unioninterest.Blasdel saidthat he would have to;whereupon, Walters said that he was not interested in thejob.31With respect to this incident, I find that Respondent,through Blasdel, interrogated an employee with respect tothe sentimentof other employees about Lodge 173 andoffered him an improvement in working conditions in re-turn for his dropping his interest in Lodge 173, therebyinterfering with, restraining, or coercing an employee in theexerciseof self-organizational rights guaranteed by theAct.32Throughout the campaign, a group of employees, some-times called the "non-union committee," held meetings, un-der the "chairmanship" of employee Arthur Roberts, "totalk against a bargaining agent." 3 The General Counseldoes not allege that there is any relationship between Re-spondent and the non-union committee. But, early in thecampaign, Respondent had badges made up, badges car-rying the legend, "I AM FOR AMERICAN-MANUFAC-TURING CO.," and Blasdel through several employees,including Arthur Roberts, caused these badges to be distrib-uted among the employees in the plant, distributions whichtook place on company time. Approximately 75 percent ofthe employees wore the badges given them.In the context in which these "pro-company" badgeswere prepared and distributed, I find them to be "anti-unionpreparedbadges.Respondent's brief citesa case-Kawneer Company,164NLRB 983-in which, upon "similar evidence" that em-ployees passed out "vote no" buttons in the plant, the TrialExaminer found no violation of the Act, absent a showingthat the employer forbade equal treatment to prounion em-ployees. This was indeed the holding of the Board, for it leftthis finding undisturbed. But here, I have found (largely onBlasdel's own testimony),Respondenthad the badges madeup andRespondentcaused employees to distribute them. Inthe sameKawneercase, the Board left undisturbed a conclu-sion of the Trial Examiner's that the distribution to employ-ees of "Vote No" buttons by supervisorsdidamount tocoercive conduct violative of the Act. (See casescited at fn.32 of the Trial Examiner'sDecision.)Of the two situationson which the Board there passed, the second is most clearly31The findings as to this conversation are basedprimarily upon Walters'testimony.Blasdel conceded that there was a conversationabout the heli-arcjob. Hetestified that Walters, at the time,was aheadof scheduleon his ownWorkand, saying that he (Walters)wouldlike to learnthe hell-arc function,had indicated that he could keep up with hispresentjob and do heli-arc workon a part-time basis, that he(Blasdel) had told Waltershe thoughtthis wasa good idea;and that the union was not mentioned in any connection I havecreditedWalters, who,along with Simonson,impressed me as the morebelievable among the witnesses who testifiedat thishearing32 The relatedallegations in the complaint recited(1) that,during June,July, and August,Blasdel interrogated employees concerningother employ-ees' union desiresand (2)that,in June,he promised less arduous workingconditions in returnfor a withdrawalof interestin Lodge 173.33 Thenon-union committee is notto beconfusedwith the Shop Commit-tee.similar to that in the instant case;the conduct in questionconstituted(1) an interrogation of employees'sympathiesand (2)an effort to create a "bandwagon"effect.Therefore,in the context of its antiunion animus and itsother unfair labor practices here found,I find that Respon-dent,by this conduct,interfered with its employees' freeexercise of self-organizational rights 34On June 26,at 1:45 p.m. Paul Cruser,Henry Simonson,and Tom Walters were in the restroom.Also present wasCornelius Thomas,a foreman.(Several other employeeswere in the vicinity.)In the course of their conversation,Thomas said that if the union came into the,plant, thecompany could build its lifts(hoists) at the Tacoma, Wash-ington,installation;in addition,he said,everything whichthe employees presently enjoyed-vacations, holiday pay,and hourly rates-would"all be taken back from scratchand we would have to start all over again."" Cruser protest-ed that Thomas,as a supervisor,was "out of bounds" inmaking such statements and that he intended to tell Lodge173 of any such occurrence.Shortly thereafter,he reportedthe incident to Blasdel.36Respondent,in its brief,argues that Thomas'statementswere not unlawful in context;the thrust,it contends, wasthat designation of Lodge 173 as the employees'bargainingagent would notautomaticallysecure to the employees largeincreases ir, wages and benefits(citingWagner IndustrialProducts Company,170 NLRB 1413).This argument, by itsterms, must necessarily be predicated upon an adoption ofThomas' version,which I have not credited.With respect tothephrase"bargaining from scratch," the cited case standsfor the proposition that the use of the phrase may be consid-ered coercive or not,depending on the context;in that case,the Board found no coercion,pointing out that there was noevidence of accompanying unfair laborpractices and find-ing, in fact,that the use of the phrase,in the letter to em-ployees in which it occurred,was part of a response to thestatement with which the communication began:"Employ-ees ... sometimes mistakenly assume that a union victoryis bound to mean higher wages and benefits." In the instantcase,there were,as found elsewhere herein, accompanyingunfair labor practices; moreover, in Thomas' remarks, hedid not say that the conditions the employees presentlyenjoyedmightbe taken away(let alone that they might beworsenedorbettered);he said theywouldbe taken away-a"prediction"the fulfillment of which could only be attrib-uted to the incoming of a bargaining representative. (SeeAstronautics Corporation of America,164 NLRB 623;OlinConductors,OlinMathiesonChemical Corporation,185NLRB No. 56, approving Trial Examiner'sDecision,sec. II,d; and cf.Howell Refining Company,163 NLRB 18.)I find that,in this conversation,Respondent,throughThomas, threatened employees with reprisal should Lodge173 be brought in to represent them as bargaining agent,thereby interfering with,restraining, or coercing employeesin the exercise of self-organizational rights.3734 The complaintalleged that Respondent,from June 10, "polled its em-ploTees "3Thisfinding is based primarily on the testimony of Simonson as corro-borated,in relevant respects,by Waltersand Cruser Thomas testified thatthe employees in the restroom at the time were "under the impression" that,if a union was votedin, theywould retain all present privileges and wouldget new ones; so he told them(he testified)thathe hadbeen in a union andhad been through this before and that all privileges or anything else wouldbe renegotiated; and he also said (he testified) that heknew of a companywhich shutdown and moved awaybecause a union came in.36 Blasdel's only comment- "You may have recordedthe statements incor-rectly "37 The relatedallegation in the complaint recited that, on an unknown dateContinued 258DECISIONSOF NATIONALLABOR RELATIONS BOARDA week or two after the incident involving CorneliusThomas,Blasdel approached Cruser,and they engaged ina "general conversation."In its course,Blasdel asked Cruserwhy he was"pushing the union."Cruser said that hethought that the employees needed one.In addition,he saidthat he personally would like to become a union officer andthat he hoped to become an organizer in 4 or 5 years.In this conversation,I find,Respondent,through Blasdel,interrogated an employee with respect to the reasons for hisunion activities,thereby interfering with,restraining, orcoercin^ an employee in the exercise of self-organizationalrights?Approximately one week later,there was still anotherconversation between Blasdel and Cruser,in Blasdel's of-fice.Blasdel asked Cruser what he thought of forming a"company union"with him(Blasdel!)as president. "If ev-erybody wants to join something, why don'twe form aumon and pay the dues to me, and I'd split it with you?"He also suggested that Cruser would be an officer.Blasdel-who, in effect,conceded that he made the aboveremarks-said that his words were uttered injest.Not onlydo I credit his testimony in this respect,but r find,further,Cruser knew that he was jesting.I find no elements of interference,restraint,or coercionin the incident.39In July-and the testimony in this record does not permitamore accurate placement of the date-Blasdel ap-proached the workplace of employee Jerry Vogt and spokewith him.The subject of the union entered the conversationand, at one point,Blasdel said that if the union got in, thecompany could paint circles around the machines and re-quire the employees to stay within the circles until they weregiven permission to leave.In view of the fact that(Ihere find)there was no currentrule against an employee's leaving his workplace,I find that,by this remark,Respondent,through Blasdel,threatened anemployee with reprisal should Lodge 173 be selected as theemployees' bargaining agent,thereby interfering with, re-straining,or coercinj employees in the exercise of self-or-ganizational rights.During the latter part of July,Plant Superintendent Vorisasked Tom Walters why he thought a union was needed inthe plant.When Walters said that he felt that the presenceof a union would insure the employees that they would notbe getting(short-)changed and be given "double talk," andthat there would be all-round better working conditions foreveryone,Voris remarked that, when he worked in anotherplant during an earlier period,the union there was onlyinterested in the employees'money and"didn'tdo anygood."He also said that,if the union came in,certain per-sonal privilegges-such as the granting of permission to goto a doctor, for example-would no longer be accorded toemployees.Finally,he said he was sure that if Walters wereto go out and talk to his fellow employees he could convincein June,Thomas threatened employees with a moving of the plant and, onor about June 26, threatened employees with reclassifications and wagedecreases should they selectLodge 173 astheir bargaining representative.38 The related allegation in the complaint.that,in June, July, or August,Blasdel interrogated employees concerningtheirunion desires39 Thecomplaint,in this respect, recited thatBlasdel, in June or July,solicitedemployees to form a company union.40 The complaint had alleged that Blasdel, inJuly or August, threatenedemployees with more arduous working conditionsshould they select Lodge173 asbargaining agent.Vogt (and Vogt alone)also testifiedthat,at one ofthe regularmonthlydepartmental meetings held in August,Blasdel repeatedhis statementabout the possibilityof restrictingemployees to circles paintedaround their machines;but I make no separate finding in this respect since,at best, it would becumulativethem that "things were not as bad as they thought theywere."In this conversation, I find that Respondent, throughVoris, interrogated an employee with respect to his motiva-tion for favoring a union and threatened reprisal should aunion be selected as the employees' bargaining agent, there-by interfering with, restraining, or coercing an employee inthe exercise of self-organizational rights .4Dunn$ the latter part of July or the beginning of August,Henry Simonson was working at his welding table. Blasdelcame down the aisle and Pete Swango, welding leadman,called out, "Hey, Bill, here's another good union man overhere." When Simonson confirmed the truth of what Swangohad said, Blasdel asked what he hoped to gain if the uniongot in. Simonson said that he might possibly gain another50 cents an hour. Swango interjected to say that he did notthink "the old man" would go along with that, but Blasdelsaid that he believedhe would.Thereupon, Simonson askedBlasdel why Respondent didn't give the employees the 50cents then, "and we'll 'ust forget this union deal."Blasdel'sresponse was that, if Respondent did that, there would benothing to bargain with next year.To the extent that the General Counsel may be urging thisas a violation of the Act-and Iassume heintends it to becovered by the allegation in the complaint that Blasdel in-terrogated employees as to their union interests-I do notperceive the presence of that degree of coercion whichwould amount to interference with, or restraint or coercionof, employees in the exercise of self-organizational rights.On or about August 3, Blasdel approached Simonson inthe welding area and asked him if he would help the compa-ny and talk to the men to try to get them to vote against theumon. Simonson said that he could not do this-he wasgoing to vote for the union himself.Respondent's brief argues that it was no violation of theAct for Blasdel to ask Simonson "to help the Company inthe election," since the Board, inRoss Porta-Plant, Inc.,166NLRB 494, "held such requests to be within the free speechprotection of Section 8(c) of the Act." That citation is inap-posite here; the Board there held protected by 8(c) anemployer's request of an employee that the employee helpthe companyby voting "Noin the forthcoming election.This is a far cry from asking an employee to help the compa-ny by solicitinghis assistancein persuading other employeesto vote "No." The latter request is not an expression of aview,argument, or opinion protected by 8(c). Moreover, theBoard has since (inThe Great Atlantic & Pacific Tea Compa-ny,167 NLRB 776) approved a Trial Examiner's conclusion(at page 882) that an employer's request of employees to askother employees to forsake a union is violative of the Act.Accordingly, I find that Respondent, by Blasdel's requestof Simonsonto persuade other employees to vote againstLodge 173, was interfering with, restraining, or coercingemployeesin the exerciseof self-organizational rights.42During the same week, Blasdel spoke to Simonson again.The conversation took placein Blasdel's office, with no oneelse present.They talked of a number of things before theconversation got around to the subject of the union.Blasdelbrought up the subject by saying that he thought that theunion was causing' quite a bit of squabble out in the plant."4iThecomplaint allegedthat Voris,during June,July, and August, interro-gated employees concerning their union desires.While therewas no specificallegationthat hethreatened any reprisals, the issue,insofar as this conversa-tion was concerned,was fully litigated;Walters crediblytestified as to theconversation as found,and Vorisdid not deny that it occurred.42 Thecomplaint alleged that, between June 10 and September 1, Blasdel"directed and ordered"employees to espouse procompany and antiunionviews to other employees AMERICAN MFG. CO., INC.He said that,because of the campaign,things were "notrunning just right"-there were employees both for andagainst the union and this fact was causing a bit of disturb-ance.And then he said(as already found by me-see priorsubsection)that,after the election,Cruser would be gone-he could always find a reason to get rid of him 43In this conversation,I find,Respondent,through Blasdel,was warning an employee of the possible consequence-termination of employment-of an employee's being inter-ested in a union,thereby interfering with,coercing, or re-straining an employee in the exercise of self-organizationalrights44About 2 weeks before the September 1 election, in themachine department,Marvin stone asked Cruser if hethought that the union would get in.Cruser said that hethought it would,because"we had"about 65 percent of theemployees signed up45r detect no element of coercion in Stone's remark. Itshould be clear by now that,as of this date,such a questionput to this open advocate of Lodge 173 would not be intend-ed to and did not tend to dampen his ardor.46On or about August 31-the day before the election-Blasdel had a conversation with Jerry Vogt.Shortly after themidday meal, Vogt was in the outer office,speaking to aclerical employee about his insurance.Blasdel came in andhe took Vogt into a nearby small room used as a closet orwater-heater storage-place.There, theyhad a lengthy con-versation on different topics, includingthat of the union.Among other things,Blasdel said that if the union got in theemployees could no longer come directly to him with theirproblems but would have to use a middleman-they wouldbe "more or less caught in a noose." He said that some ofthe employees who appeared to favor a union really did notdo so and would vote against it at an election.Some employ-ees, he said,needed a union because they were unstable;and he named some names,including that of Paul Cruser.With respect to wages, he said that if the union got in thecompany would not necessarily start bargaining aboutworking conditions as they existed but would start "fromscratch."The conversation,a "friendly"one, lasted over anhour.47Much of this conversation consists of the expression ofviews, arguments,or opinions which,under Section 8(c) ofthe Act,may not be held to be evidence of an unfair labor43 The findings with respect to this conversation are based upon the cred-ited testimony of Simonson.44 The complaint alleged that Blasdel, between June 10 and September 1,warned employees that certain union adherents would be discharged afterthe election was over45 This is based on Cruser's testimony Stone testified that, while "he aimedto be" as nearly neutral in the campaign as possible,he "imagined"that thesubject was discussed between Cruser and himself at some time during thecampaign,and that Cruser did have a good deal of union material on hisperson and in his toolbox,which, from time to time, Stone looked at and readin order to satisfy his curiosity46 Thus,Ido not perceive in the incident any fulfillment of the complaint'sallegation that Stone, on or about August 15, unlawfully interrogated em-plo'ees about union membership,activities, or desires.4My findings as to this conversation are based upon the testimony ofVogtBlasdel was not asked to deny, and he did not deny,that the conversa-tion took place; he merely testified that, on an unnamed date,he did havea conversationwith Vogtin the same room,a conversation initiatedby Vogt,in this conversation,he testified,Vogtasked whether either the incoming ofa union or the promulgation of a policy manual would affecthis ability toget his accustomed leaves of absence to do farm work,in response to whichhe (Blasdel)advised that a written request and agreement in this respectwould be the best protectionfor both Vogtand Respondent It appears thatthe two witnesses were speaking of two different conversations,and I creditthem both259practice.But, I do find that,in stating unequivocally thatpresent working benefits would be eliminated for bargain-ing purposes should Lodge 173 become bargaining aggent,4sBlasdel,forRespondent,was threatening reprisal shouldLodge 173 become its employees'bargaining representative,thereby interfering with,coercing,or restraining employeesin the exercise of self-organizational rights.49On September I-the morning of the representation elec-tion-Voris went to Cruser'smachine and asked him to takedown a union sign which had been placed on some boxeson a platform.Cruser said that he hadn'tplaced the signthere,but Voris told him to take it down or he would befired.Thereupon,Cruser took the sign down and carried itdownstairs.He met Voris,and he showed him that he hadtaken down the sign.Voris told him to throw the sign in thetrashcan but Cruser said,"No, I'm going to put it on mytoolbox."Whatever else might be inferred from the incident aboutVoris' attitude toward Lodge 173, it was not alleged to be,and I do not find it to be, violative of the Act.During the same morning,Thomas Walters noticed thatHarold Gramman, a foreman, "seemed to be" watching himcontinuously. Finally,Walters asked Gramman,"Are youscared I'm going to do something bad or something,the wayyou've been watching me all morning?"Gramman's an-swer, "Well, we've got to watch you union guys." Walters'response was that"a man has to do what he thinks is righton these kinds of issues,"to which Gramman said, "You'restupid for voting for the union in this election.".1t is true,as argued by Respondent,that a supervisor hasthe right to observe his employees during working hours.But it is too well settled to require citation of precedent thathe may not, under the Act,fix his observation upon "unionguys" as such.Whatever else can be inferred from this conversation, Ifind that Respondent,through Gramman,was engaging inthe surveillance of the activities of a union adherent,there-by interfering with,restraining,or coercing an employee inthe exercise of self-organizational rights.sThe evidence in this record does not contain evidencesupportive of any of the complaint's allegations of interfer-ence,restraint,and coercion not specifically discussedabove.51Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Lodge 173 and the Shop Committee are labor organiza-tions within the meaning of Section 2(5) of the Act.3.During the period relevant herein, and with respect tothe conduct hereinbelow described, William Blasdel, Le-48 See discussion of "bargaining from scratch,"supra49 The pertinent allegation in the complaint was that Blasdel, on or aboutAugust 31, threatened that Respondent would discontinue existing terms andconditions of employment if the employees selected Lodge 173 as theirbargaining agentThe complaint alleged that Gramman, on or about September1,main-tained surveillance on the in-plant activities of adherents of Lodge 173SiFor example, the complaint alleges that Respondent interfered with,restrained, or coerced employees in the exercise of self-organizational rights,in that Cornelius Thomas, on an unspecified date between June 10 andSeptember I, warned employees that certain union adherents would be dis-charged after the election was over, and in that Thomas, on or about July22, threatened employees with the withdrawal of Respondent's favorableconsideration of wage increases because they formed, joined,or assistedLodge 173 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDonard Voris,Marvin Stone,Cornelius Thomas,and HaroldGramman acted as agents of Respondent.4. On and after May 26,1970, bydominating and interfer-ing with the administration of the Shop Committee ofAmerican Manufacturing Company,Inc., and contributingsupport to it, Respondent has engaged in and is engagingin unfair labor practices within the meaningofSection8(aX2) of the Act.5. By discriminating in regard to hire and tenure of em-ployment by discharging Paul Cruser on or about Novem-ber 18,1970, and failing and refusing to reinstate himthereafter,because of his activities on behalfof Lodge 173,thereby discouraging membership in a labor organization,Respondent has engaged in and is engagingin unfair laborpractices within the meaning of Section8(a)(3) of the Act.6. By the foregoing conduct; by the actions of its agent,William Blasdel,in interrogating employee Thomas Waltersearly in June 1970, as to the sentiment of other employeesand offering him improvements in working conditions inreturn for his dropping his interest in Lodge 173, in causingantiunion badges to be passed out among the employees inmid-June 1970,in interrogating employee Paul Cruser inearlyJuly 1970,as to the reasons for the latter's unionactivities,in threatening reprisal should Lodge 173 be select-ed as the employee's bargaining agent, during a conversa-tionwith employeeJeryVogt taking place on anindeterminate date in July 1970, in soliciting employee Hen-ry Simonson's assistance inpersuading other employees tovote against Lodge 173 during a conversation taking placeon or about August 3,1970, in warning Simonson, duringa conversation taking place within the next 7 days, of thepossible consequence-discharge--of an employee's beinginterested in a union,and in threatening Vogt with reprisalshould Lodge 173 become the employees'bargaining repre-sentative,during a conversation taking place on or aboutAugust 31,1970; through its agent,Leonard Vons,in inter-rogating employee Walters, during the latterpart of July1970, as to his motivation for favoring a union and, in thesame conversation,threatening reprisal shouldLodge 173be selected as bargaining agent; through its agent,CorneliusThomas,in threatening reprisals shouldLodge 173 bebrought in as bargaining representative of Respondent'semplo ees, during a conversation with Cruser,Simonson,and Walters taking place on or about June 26, 1970, and,through its agent,Harold Gramman, in engaging, on orabout September 1, 1970, in the surveillanceofWaltersbecause he was a union adherent-by all this, Respondentinterfered with,restrained,and coerced employees in theexercise of rights guaranteed them in Section7 of the Act,in violation of Section 8(aXl) thereof.7.Theaforesaid acts are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of theAct.8. Except for the foregoing,Respondent has committedno unfair labor practices underthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it beorderedto cease andpdesist therefrom and take certain affirmativeaction in order to effectuate the policiesof the Act.I shall recommend that Respondent offer Paul Cruser fulland immediate reinstatement to his former position or, ifthat position no longer exists,to a substantiallyequivalentposition, without prejudiceto his seniority or other rightsand privileges, and make him whole for any loss of earningssuffered by him because of Respondent's acts,by the pay-meat to him of a sum ofmoney equalto the amount hewould have earned from the date of his discharge to the dateof Respondent's offer of reinstatement,less his net earningsduring saidperiod.Backpay shall be computed on a quar-terly basis with interest at the rate of 6 percent per annumin the manner heretofore established by the Board.Since the unfair labor practices committed by Respon-dent are of a character striking at the roots of employees'rights safeguardedby theAct, 1 shall recommendthat Re-spondent cease and desist from infringing in any mannerupon the rights guaranteed in Section'7of the Act.Upon the basisof the foregoing findings of fact and con-clusions of law and upon the entire record in this case, Ihereby recommend that the Board issue the following:ORDER52American Manufacturing Company,Inc., of Tacoma,Washington,itsofficers,agents,successors,and assigns,shall, with respect to its operation at Greensburg,Indiana:1.Cease and desist from:(a)Dominating or interfering with the administration ofor contributing support to,the Shop Committee of Ameri-can Manufacturing Company,Inc., or any successor there-to.(b) Discouraging membership in a labor organization bydiscriminating in regard to hire,tenure,or other conditionsof employment.(c) Interrogating any employee as to his or other employ-ees' attitudes toward any labor organization;or interrogat-ing any employee as to the reasons for his favoring a labororganization.(d) Offering or promising any employee improvements inworking conditions in return for the forsaking of interest ina labor organization.(e) Threatening any employee with reprisal,actual or po-tential,should a labor organization be selected as its em-ployyees' bargaining agent.(I)Requesting any employee to seek to persuade otheremployees to forsake interest in or to vote against a labororganization;or causing any employee to distribute antiun-ion badges among other employees.(g) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assistany labor organization,to bargain collectively through rep-resentatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any and allsuch activities,except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(a)(3) of the Act.2. Take the following affirmative action which is neces-saryto effectuate the policies of the Act:(a) OfferPaul Cruser immediate and full reinstatement tohis former position or, if that position no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,52 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. AMERICAN MFG. CO., INC.of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Make Paul Cruser whole for any loss of earnings suf-fered by reason of the discrimination against him, in a man-ner set forth in the section above entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due and the right of re-instatement under the terms of this Order.(e) Post at its place of business at Greensburg, Indiana,copies of the attached notice marked "Appendix."53 Copies53 In the event that the Board'sOrderis enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted by261of said notice, on forms provided by the Regional DirectorforRegion 25, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 25, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply here-with .54Order of the National LaborRelationsBoard" shall be changed to read"Postedpursuantto a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."54 In the event that this recommended Order is adopted by the Board afterexceptionshave been filed, this provision shall be modified to read- "Notifythe Regional Director for Region 25, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."